IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-10231
                           Summary Calendar



UNITED STATES OF AMERICA

            Plaintiff - Appellee

     v.

HUBERT EARL LAWSON

            Defendant - Appellant

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:99-CR-295-1-G
                        --------------------
                          February 8, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Hubert Earl Lawson appeals his convictions under 18 U.S.C.

§ 922(g)(1).    He contends that the Government did not demonstrate

that the firearms had the requisite effect on interstate

commerce.    Lawson also contends that 18 U.S.C. § 922(g)(1) is

unconstitutional.    Lawson concedes that his arguments are

foreclosed by circuit precedent, and he raises the arguments to

preserve them for Supreme Court review.       These issues are

foreclosed.    See United States v. Rawls, 85 F.3d 240, 242-43 (5th

Cir. 1996).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-10231
                                -2-

     Lawson next challenges the district court’s order that his

sentences run consecutively.   He asserts that the district court

did not comply with 28 U.S.C. § 3584(b), did not consider the

factors listed in 18 U.S.C. §§ 3553(a), and did not provide

reasons for imposing consecutive sentences.   We rejected similar

arguments in United States v. Izaguirre-Losoya, 219 F.3d 437,

439-40 (5th Cir. 2000), cert. denied, 2001 WL 13127 (2001).      The

record supports the inference that the district court considered

the 18 U.S.C. § 3553(a) factors, and Lawson has not shown plain

error.   See id.

     Finally, Lawson contends that his 1984 state convictions

were related or consolidated cases.   Lawson’s 1984 Texas

convictions are not factually similar, and each conviction had a

separate docket number.   The convictions were not for related

offenses, and the cases were not consolidated.   See United States

v. Garcia, 962 F.2d 479, 482 (5th Cir. 1992); United States v.

Metcalf, 898 F.2d 43, 46 (5th Cir. 1990).   Accordingly, the

judgment of the district court is AFFIRMED.